Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mathematical concepts – mathematical calculation and mental processes – concepts performed in the human mind. 
	Regarding claim 1, with the exception of the recitation of the limitation ‘an analysis system that includes one or more computing entities’, the claims recite mental processes and mathematical calculations. The limitations ‘determining a system aspect of a system for an identification evaluation; determining at least one evaluation perspective for use in performing the identification evaluation on the system aspect; 10 determining at least one evaluation viewpoint for use in performing the identification evaluation on the system aspect; obtaining identification data regarding the system aspect in accordance 15with the at least one evaluation perspective and the at least one evaluation viewpoint’ can be performed in the human mind. The limitation ‘calculating an identification rating as a measure of system identification maturity for the system aspect based on the identification data, the at least one evaluation perspective, the at least one evaluation viewpoint, and at least one evaluation rating 20metric’ is directed to a mathematical calculation.

Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘an analysis system that includes one or more computing entities’ is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). 

	Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements ‘an analysis system that includes one or more computing entities’ do not provide significantly more than the recited judicial exception because the additional elements are mere instructions to implement an abstract idea or other exception on a computer and in this can generic computer components (MPEP 2106.05(f)). 

As for the limitations recited in claims 2-15, when considering each of the claims as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. The additional element do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Regarding claim 16, with the exception of the recitation of the limitation ‘A computer readable memory…a first memory section for storing operational instructions…a second memory section for storing operation instructions…a third memory section for storing operational instructions’, the claims recite mental processes and mathematical calculations. The limitations ‘determining a system aspect of a system for an identification evaluation; determining at least one evaluation perspective for use in performing the identification evaluation on the system aspect; 10 determining at least one evaluation viewpoint for use in performing the identification evaluation on the system aspect; obtaining identification data regarding the system aspect in accordance 15with the at least one evaluation perspective and the at least one evaluation viewpoint’ can be performed in the human mind. The limitation ‘calculating an identification rating as a measure of system identification maturity for the system aspect based on the identification data, the at least one evaluation perspective, the at least one evaluation viewpoint, and at least one evaluation rating 20metric’ is directed to a mathematical calculation.

Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘A computer readable memory…a first memory section for storing operational instructions…a second memory section for storing operation instructions…a third memory section for storing operational instructions’ is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). 

	Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements ‘A computer readable memory…a first memory section for storing operational instructions…a second memory section for storing operation instructions…a third memory section for storing operational instructions’ do not provide significantly more than the recited judicial exception because the additional elements are mere instructions to implement an abstract idea or other exception on a computer and in this can generic computer components (MPEP 2106.05(f)). 

As for the limitations recited in claims 17-30, when considering each of the claims as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. The additional element do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Claims 16-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 16-30 discloses a ‘computer readable memory’. The specification in paragraph 0898 discloses the computer readable memory can be any device that stores digital information, which can include transitory propagation of signals in a broadest reasonable interpretation. This subject matter is non-statutory. The Examiner suggests adding non-transitory.

Claim Objections
Claim 7,22 are objected to because of the following informalities:  ‘the least one evaluation rating metric’ should be: ‘the at least one evaluation rating metric’.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obrecht et al. (USPN 9098333B1).
As per claims 1,16, Obrecht et al. discloses a method comprises: determining, by an analysis system that includes one or more computing entities (column 8, line 58 – column 9, line 13 – computers are monitored for analyzing processes), a system aspect of a system for an identification evaluation (column 8, line 58 – column 9, line 13, column 9, lines 20-25 – monitoring processes in terms of resource usage); 
determining, by the analysis system, at least one evaluation perspective for use in performing the identification evaluation on the system aspect (column 25, line 64 – column 26, line 3 - the evaluation perspective is operation perspective of how the processes are performing); 
determining, by the analysis system, at least one evaluation viewpoint for use in performing the identification evaluation on the system aspect (column 25, line 64 – column 26, line 39 – the evaluation viewpoint is based on data pertaining to the processes based on resource usage); 
obtaining, by the analysis system, identification data regarding the system aspect in accordance with the at least one evaluation perspective and the at least one evaluation viewpoint (column 10, lines 41 -63 – identification data is the collection of the various information on the processes); and 
calculating, by the analysis system, an identification rating as a measure of system identification maturity for the system aspect based on the identification data, the at least one evaluation perspective, the at least one evaluation viewpoint, and at least one evaluation rating metric (column 10, line 64 – column 11, line 34 and further explained in column 26, lines 3-58 – the identification rating is calculating a process resource usage score and the evaluation rating metric is based on the data of the resources).

As per claims 2,17,  Obrecht et al. discloses wherein the determining the system aspect comprises: determining at least one system element of the system (column 8, line 58 – column 9, line 13, column 9, lines 20-25 – system element is the processes); determining at least one system criteria of the system (column 8, line 58 – column 9, line 13, column 9, lines 20-25 – system criteria is the system the processes and resource usage operate in); determining at least one system mode of the system column 8, line 58 – column 9, line 13, column 9, lines 20-25 – system mode is the system function based on the processes and resource usage; and determining the system aspect based on the at least one system element, the at least one system criteria, and the at least one system mode (column 8, line 58 – column 9, line 13, column 9, lines 20-25 – monitoring processes in terms of resource usage to determine if they are underperforming).

As per claims 3,18, Obrecht et al. discloses further comprises: a system element of the at least one system element includes an enterprise identifier, an organization identifier, a division identifier, a department identifier, a group identifier, a sub- group identifier, a device identifier, a software identifier – column 10, lines 55-56, process identifier , or an internet protocol address identifier; a system criteria of the at least one system criteria being system guidelines, system requirements, system design, system build, or resulting system – Fig 3, column 10, lines 20-63; and a system mode of the at least one system mode being assets, system functions – column 10, lines 20-63 and column 26, lines 25-39, or system security.

As per claims 4,19, Obrecht et al. discloses further comprises: an evaluation perspective of the at least one evaluation perspective being an understanding perspective, an implementation perspective, an operation perspective - column 25, line 64 – column 26, line 7 - the evaluation perspective is operation perspective of how the processes are performing, or a self-analysis perspective.

As per claims 5,20, Obrecht et al. discloses further comprises: an evaluation viewpoint of the at least one evaluation viewpoint being a disclosed viewpoint, a discovered viewpoint, or a desired viewpoint - column 25, line 64 – column 26, line 39 – the evaluation viewpoint is based on data pertaining to the processes based on resource usage.

As per claims 6,21, Obrecht et al. discloses further comprises: an evaluation rating metric of the at least one evaluation rating metric being a process rating metric, (a policy rating metric – column 26, lines 19-40 – process resource usage scoring module which determines the score), a procedure rating metric, a certification rating, a documentation rating metric, or an automation rating metric.

As per claims 14,29, Obrecht et al. discloses further comprises at least one of: determining, by the analysis system, a system criteria deficiency of the system aspect based on the identification rating and the identification data; determining, by the analysis system, a system mode deficiency of the system aspect based on the identification rating and the identification data; determining, by the analysis system, an evaluation perspective deficiency of the system aspect based on the identification rating and the identification data - column 25, line 64 – column 26, line 7 - the evaluation perspective is operation perspective of how the processes are performing; and determining, by the analysis system, an evaluation viewpoint deficiency of the system aspect based on the identification rating and the identification data.

As per claims 15,30, Obrecht et al. discloses further comprises: determining, by the analysis system, a deficiency of the system aspect based on the identification rating and the identification data (column 26, lines 3-56 – determines if the process is underperforming); determining, by the analysis system, whether the deficiency is auto-correctable (column 26, lines 56-58 – information may be used to take a corrective action); and when the deficiency is auto-correctable, auto-correcting, by the analysis system, the deficiency (column 26, lines 56-58; column 27, lines 24-31 – information may be used to take a corrective action).

There is no prior art rejection for claims 7-13,22-28 based on no prior art or combination of prior art found to reject these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113